Citation Nr: 1451519	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating for a low back strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1993 to June 1997.  The Veteran served on active duty in the United States Army from March 2003 to November 2003, and from July 2006 to November 2007.  The Veteran also served in the Army National Guard from November 2009 to January 2011.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Virtual VA paperless claims processing system contains the hearing transcript from the September 2013 Travel Board hearing and VA treatment records dated from September 2008 to February 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his low back strain in April 2012, and in his September 2013 Travel Board hearing testimony, he indicated that his symptomatology had worsened since his last VA examination.  Specifically, in the April 2012 VA examination, the Veteran did not have any muscle spasms of the back.  However, in his September 2013 Travel Board hearing testimony, the Veteran described low back spasms that lasted all day.  
Moreover, the Board observes that the April 2012 examiner found that there was no objective evidence of radiculopathy.  In reaching this conclusion, the examiner noted that the Veteran presented a magnetic resonance imaging (MRI) with left L2 nerve root compression and complained of radiating back pain down the posterior aspect of his leg into his great toe.  The examiner noted that the MRI findings and symptomatology were non-concordant; he explained that L1 nerve root pain occurred in the proximal anterior thigh (hip region), and not the posterior leg into the toe.  The Board observes that although the Veteran's MRI findings revealed L2 nerve root compression, the examiner's analysis focused on L1 nerve root pain.  Furthermore, various treatment records dated in 2011 revealed numerous complaints of radiculopathy.  In particular, in a February 2011 treatment record, the Veteran complained of low back pain, radiating across his back and into his hip.  

In light of the Veteran's assertions that his low back strain may have worsened and the inconsistent findings during the April 2012 VA examination regarding the Veteran's reports of radiculopathy, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his service-connected low back strain.  

Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).
		
2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected low back strain.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  All relevant tests and studies should be undertaken.  The examiner should specifically note any limitation of range of motion of the back, whether the Veteran's back disability results in incapacitating episodes, and whether the Veteran has any neurological symptomatology related to his service-connected low back strain.  The examiner should specifically note and address the April 2011 MRI showing left L2 nerve root compression and the Veteran's complaints of radiculopathy.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



